Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting (unaudited) On March 31, 2008, the Annual Meeting of the Fund was held to elect seven Trustees. Proxies covering 10,295,799 common and preferred shares of beneficial interest were voted at the meeting. The common shareholders elected the following Trustees to serve until their respective successors are duly elected and qualified, with the votes tabulated as follows: For Withheld Authority James R. Boyle James F. Carlin William H. Cunningham Charles L. Ladner Steven R. Pruchansky The preferred shareholders elected Patti McGill Peterson and John A. Moore as Trustees of the Fund until their successors are duly elected and qualified, with the votes tabulated as follows: 2,883 FOR and 54
